Order entered September 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00483-CV

  152 LAKEWEST COMMUNITY, LP AND SUPREME DEVELOPMENT
                 CORPORATION, Appellants

                                      V.

    AMERISTAR APARTMENT SERVICES, L.P. D/B/A AMERISTAR
                 SCREEN & GLASS, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-15636

                                    ORDER

      Before the Court is appellee’s September 15, 2020 second motion to extend

time to file its brief. We GRANT the motion and ORDER the brief be filed no

later than October 26, 2020.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE